United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


  


BANNER & WITCOFF, LTD.71 SOUTH WACKER DRIVESUITE 3600CHICAGO IL ILLINOIS 60606


In re Application of:
Reimers et al.
Serial No.:  17053215
Filed:  November 5, 2020
Attorney Docket No.:  008200.00072\US
::::
:


DECISION ON PETITION FOR  A                    
NEW OFFICE ACTION AND TO 
RESET REPLY PERIOD




This is in response to applicants’ petition under 37 CFR. § 1.181(a), filed on January 25, 2022, whereby applicants respectfully request that the Non-Final Office Action dated December 16, 2021 be withdrawn and the claims as amended under PCT Article 34 in the international phase be entered for examination. The delay in responding to this petition is regretted but it has only just come to the attention of the Deciding Official.


BACKROUND

The examiner mailed to applicants a non-final Office action on December 16, 2021.  The examiner rejected claims 1-20.

Applicants filed the instant petition on January 25, 2022.

Applicants also filed amended claims and remarks on March 14, 2022 addressing the non-final Office action of December 16, 2021.


DISCUSSION  

Applicants argue “The Applicant intended examination of the amended claims. The Applicant did not expressly request that the amendments not be entered. In accordance with standing PCT rules, the amended claims are part of the international application and the international application does not have to be furnished to the United States Designated Office by the Applicant. The Applicant respectfully submits that it did not bear responsibility for providing separate copies of the amended claims to the U.S. Patent Office.” Applicants further point out “… the amended claim set was expected to be automatically entered without additional action necessary on the part of the Applicant. The Applicant believes that the claims as amended under PCT Article 34, as well as copies of the Chapter IJ Demand for Preliminary Examination and subsequent International Preliminary Examination Report, were omitted from the file due to an error in the transmission or retrieval of the application documents. Through no fault of the Applicant, the claims intended for examination in the national phase, i.e., the set as amended under PCT Article 34, were not entered and the incorrect claim set was examined.

Applicants’ argument is persuasive that the Office action should be withdrawn since the wrong claims were treated on the merits.

Applicants’ petition is GRANTED.   

The Office action mailed December 16, 2021 is hereby vacated and the application will be forwarded to the Examiner for preparation of a new Office action consistent with the decision herein, namely examination of claims 1-20, as amended, under PCT Article 34. However, it is noticed that applicants have since filed newly amended claims since the filing of the instant petition. As a result, the examiner is directed to examiner those claims filed on March 14, 2022.

Should there be any questions about this decision please contact Quality Assurance Specialist Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, Technology Center 1600